Citation Nr: 1542458	
Decision Date: 10/01/15    Archive Date: 10/13/15

DOCKET NO.  11-22 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a vision disability. 

2.  Entitlement to service connection for a vision disability.

3.  Entitlement to service connection for colon cancer.

4.  Entitlement to service connection for a right hip disability, to include as secondary to the service-connected right femur fracture.

5.  Entitlement to service connection for back disability, to include as secondary to the service-connected right femur fracture.

6.  Entitlement to service connection for a pelvis disability, to include as secondary to the service-connected right femur fracture

7.  Entitlement to a disability rating in excess of 10 percent for residuals of a right femur fracture.
8.  Whether the reduction in disability rating for bipolar disorder from 70 percent to 30 percent was proper.

9.  Entitlement to a total disability rating for individual unemployability (TDIU) due to service-connected disabilities.  


ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel


INTRODUCTION

The Veteran had active duty service from August 1972 to March 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2009 and October 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The issues of entitlement to service connection for a vision disability, colon cancer, a pelvis disability, a back disability, and a right hip disability, entitlement to a disability rating in excess of 10 percent for right femur fracture residuals, whether the reduction in rating from 70 percent to 30 percent for bipolar disorder was proper, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A November 1994 rating decision denied service connection for defective vision; the Veteran never filed a timely notice of disagreement regarding that decision, and no new and material evidence was submitted to VA within the applicable appeal period.
2.  Evidence that relates to an unestablished fact necessary to substantiate the claim and that raises a reasonable possibility of substantiating the claim of service connection for a vision disability has been received since the November 1994 rating decision.


CONCLUSIONS OF LAW

1.  The November 1994 rating decision is final.  38 U.S.C.A. § 7105(c) (West 1992), 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (1994); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2015).

2.  New and material evidence has been received since the November 1994 denial of service connection for a vision disability to reopen the claim.  38 U.S.C.A. §§ 1110, 1131, 5103, 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to reopen a claim of entitlement to service connection for a vision disability.  Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A review of the record shows that a claim of service connection for defective vision was originally denied in November 1994.  The Veteran did not file a notice of disagreement regarding the November 1994 rating decision.  Therefore, that decision became final.  38 U.S.C.A. § 7105(c) (West 1992), 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (1994); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2015).  The Veteran also did not submit any information or evidence within one year of the November 1994 rating decision to render the decision non-final for VA purposes.  See 38 C.F.R. § 3.156(b) (2012); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011) (holding that when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether the statements constitute notices of disagreement, but whether they include the submission of new and material evidence under 38 C.F.R. § 3.156(b).).

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When an appellant seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured after the last disallowance is "new and material."  

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1990).  If it is determined that new and material evidence has been received, the claim must be reopened and VA may then proceed to the merits of the claim on the basis of all the evidence of record.  The Court has held that there is a very low threshold for reopening claims, stating that the requirements in the regulations that the evidence "raises a reasonable possibility of substantiating the claim" should be read as enabling reopening rather than precluding it.  Shade v Shinseki, 24 Vet. App. 110 (2010).

Since the prior final decision in November 1994, VA has received additional evidence, including evidence that the Veteran's vision disability may be due to head trauma during service.  Refractive errors may be service-connected when caused or aggravated by a superimposed injury.  This evidence constitutes new evidence as it was not previously submitted to agency decisionmakers.  It is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  

Again, the Court has held that section 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Given this standard, the Board finds that the additional evidence is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claim of service connection for a vision disability.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a vision disability is reopened.


REMAND

In October 2014, the RO decreased the Veteran's disability rating for residuals of bipolar disorder from 70 to 30 percent.  The RO also discontinued the Veteran's entitlement to TDIU.  In February 2015, the Veteran submitted a notice of disagreement with both issues.  Therefore, the Board finds that the Veteran successfully submitted a timely notice of disagreement regarding the October 2014 rating decision.  The Board must remand the claims for the RO to issue a Statement of the Case and to give the Veteran an opportunity to perfect an appeal of such issues by submitting a timely Substantive Appeal.  Manlincon v. West, 12 Vet. App. 238 (1999).

McLendon v. Nicholson,  provides that in disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  The standards of McLendon are met in this case.

The Board notes that the Veteran has claimed a back disability, hip disability, and pelvis disability as secondary to the service-connected femur disability.  The Veteran has also asserted that these disabilities are secondary to his accident in service.  The Veteran was in an automobile accident during service.  In December 1979, the Veteran reported myalgias, multiple pains in the lower extremities.  In June 1980, the Veteran was diagnosed with low back pain syndrome.  The record also contains evidence indicating that the Veteran's hip, pelvis, and back pain could be related to his accident during service, to the insertion of a rod to stabilize his right femur fracture during service, or to the residuals of a right femur fracture.  Therefore, the Board finds that a VA examination is necessary to address all possible theories of service connection.  

Regarding the Veteran's complaints of an eye disability, the Veteran asserts that his decreased vision is causally related to his head trauma incurred during the automobile accident during service.  The Veteran's service treatment records show use of corrective lenses since 1974, one year after his automobile accident.  As the Veteran had an accident during service and subsequently complained of vision problems, the Board notes that a VA examination is necessary to determine any connection between the current disability and his accident during service.  

Additionally, regarding the Veteran's claim of entitlement to service connection for colon cancer, service treatment records dated October 1986 show a five year history of anal pain with a palpable mass at times.  The Veteran asserts that his anal fissures, hemorrhoids, and the palpable mass were either misdiagnosed or were early signs of his rectal cancer.  As the Veteran has a current disability and complaints during service, the Board finds that a VA examination is necessary to determine any etiological connection between his colon cancer and his complaints during service.   

Finally, regarding the Veteran's right femur fracture residuals, the regulation for shortening of the lower extremity, under which this disability is rated, specifically provides that the rating is not to be combined with other ratings for fracture or faulty union in the same extremity.  As the Board is remanding the issue of a right hip disability and pelvis disability that could indicate a faulty union of the lower extremity, the Board finds the issues to be inextricably intertwined.  In any event, as the Veteran will be attending an orthopedic examination, the examiner should provide the current level of severity for the Veteran's right femur fracture and note any residuals.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue the Veteran a Statement of the Case addressing the issues of reduction of the rating for bipolar disorder and discontinuing entitlement to TDIU.  The Veteran should be clearly advised of the time in which he has to file a Substantive Appeal if he wants to continue an appeal with respect to this matter.

2.  Schedule the Veteran for a VA examination to ascertain and evaluate the current level of severity of the Veteran's back disability provide a diagnosis and nexus opinion of any pelvis, back, and right hip disabilities.  The examiner should review the claims file in conjunction with the examination.  Any medically indicated special tests should be accomplished.  The examiner should note any current disabilities of the pelvis, back, or right hip and then address the following:

a.)  Is it at least as likely as not (50 percent probability or more) that any pelvis, back, or right hip disabilities began in service, were caused by service, or are otherwise related to service, specifically to the Veteran's automobile accident during service?

b.)  If the above opinion is negative, is it at least as likely as not (50 percent probability or more) that any pelvis, back, or right hip disabilities are caused or aggravated by any service-connected disabilities including the service-connected right femur fracture residuals?

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

c.)  The examiner should clearly report the extent of the Veteran's right femur disability in accordance with VA rating criteria, to include noting any pain, leg shortening, limitation of motion of the leg, or other associated residuals, and offer an opinion as to the level of occupational and functional impairment caused by the right femur fracture.  

A complete rationale for any opinion should be included.

3.  Schedule the Veteran for a VA examination to determine the etiology of his colon cancer.  The examiner should review the claims file in conjunction with the examination.  Any medically indicated special tests should be accomplished.  The examiner should then address the following:

a.)  Is it at least as likely as not (50 percent probability or more) that the Veteran's colon cancer began in service, was caused by service, or is otherwise related to service, to include whether it is at least as likely as not that the Veteran's complaints of anal pain with palpable mass and anal fissures or hemorrhoids were early manifestations of his colon cancer?

b.)  If the above opinion is negative, is it at least as likely as not (50 percent probability or more) that the Veteran's colon cancer was caused or aggravated by a service-connected disability, to include his service-connected hemorrhoids or anal fissures?

Aggravation is defined as a permanent worsening, beyond the natural progression of the disability.

A complete rationale for any opinion should be included.

4.  Schedule the Veteran for a VA eye examination to determine the presence and etiology of any disability affecting his vision.  The examiner should review the claims file in conjunction with the examination.  Any medically indicated special tests should be accomplished.  The examiner should then address the following:

a.)  Is it at least as likely as not (50 percent probability or more) that any vision disability began in service, was caused by service, or is otherwise related to service, specifically to any trauma incurred during the Veteran's automobile accident?  

b.)  Was a pre-existing vision disability, to include refractive error of the eye, permanently worsened during service, specifically to any trauma incurred during the Veteran's automobile accident? 

A complete rationale for any opinion should be included.  

5.  The Veteran must be advised of the importance of reporting to the scheduled examination and of the possible adverse consequences, to include the denial of his claims, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2015).  A copy of the notification letter advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

6.  After completion of the above, the RO should review the expanded record and determine if any of the claims on appeal may be granted.  If the claims remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


